                   UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                             CASE NO: 6:95-cr-179-ACC-DCI

RICHARD VIEUX


                                      ORDER

      This cause comes before the Court on Defendant Richard Vieux’s Motion to

Reduce Sentence on the basis of compassionate release. (Doc. 523). The

Government has filed a Response in Opposition (Doc. 525); thus, the Motion is ripe

for review. For the following reasons, the Motion will be denied.

                                I. BACKGROUND

      On December 14, 1995, Defendant was convicted by a jury of: (1) conspiring

to commit carjacking, to use and carry a firearm during and in relation to a crime of

violence, to obstruct commerce by robbery, to transport stolen goods in interstate

commerce, and to possess with intent to distribute cocaine (Count One);

(2) carjacking resulting in serious bodily injury (Count Two); (3) use of a firearm

during a crime of violence (Count Three); (4) possession of a firearm by a convicted

felon (Count Five); (5) carjacking resulting in death (Count Six); (6) use of a firearm

during a crime of violence (Count Seven); (7) obstruction of commerce by robbery

(Count Eight); (8) use of a firearm during a crime of violence (Count Nine);

(9) possession of a firearm by a convicted felon (Count Ten); (10) possession with
                                         -1-
intent to distribute cocaine; aiding and abetting (Count Eleven); and (11) possession

of a firearm by a convicted felon (Count Twelve). (Docs. 160, 190). When he was

twenty-two years old, Defendant was sentenced to life imprisonment plus forty-five

years. (Docs. 184; 190). Defendant is now forty-eight years old, and he has been

incarcerated for more than twenty-five years. (Doc. 523 at 1; Doc. 525 at 2).

Defendant has no projected release date because he is serving a life sentence. (See

Doc. 523-3).

      In his Motion, Defendant requests that the Court reduce his sentence to time

served pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 523). Defendant asserts that

“[h]is rehabilitation, together with the fact that he was sentenced in the absence of

necessary fact-finding by the jury, his young age at the time of his offenses, and the

disparity between his sentence and that served by the only person to have shot and

killed a person during the offenses at issue in this case, are extraordinary and

compelling reasons warranting a reduction in his sentence.” (Id. at 1). In its

Response, the Government asserts that Defendant has not identified extraordinary

and compelling reasons for compassionate release and that the Court should reject

Defendant’s Motion because the § 3553(a) factors do not warrant release and

Defendant would pose a danger to public safety if released. (Doc. 525).

                             II. LEGAL STANDARD

      The compassionate release statute, as amended by the First Step Act of 2018,

outlines the factors that must be considered before a court may grant

                                         -2-
compassionate release:

       [T]he court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted
       all administrative rights . . . may reduce the term of imprisonment . . .
       after considering the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction . . . and that such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission[.]

18 U.S.C. § 3582(c)(1)(A).

       Before the court may modify a defendant’s sentence, it must: (1) determine

that the defendant has fully exhausted all administrative rights; (2) find that

extraordinary and compelling reasons—as defined in the Sentencing Commission’s

policy statement—warrant the reduction; and (3) consider the § 3553(a) factors. Id.;

see United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021); United States v.

Johnson, No. 20-14098, _ F. App’x _, 2021 WL 2391581, at *1 (11th Cir. June 11,

2021) (citing Bryant, 996 F.3d at 1262–64).1 The defendant “bears the burden of

proving entitlement to relief” under § 3582(c)(1)(A). United States v. Kannell, 834

F. App’x 566, 567 (11th Cir. 2021) (citation omitted).

       The    Sentencing      Commission’s       policy    statement     for   18    U.S.C.

§ 3582(c)(1)(A) is found in U.S.S.G. § 1B1.13. See Bryant, 996 F.3d at 1248. To

apply U.S.S.G. § 1B1.13, “a court simply considers a defendant’s specific




       1
         Unpublished opinions of the Eleventh Circuit constitute persuasive, and not binding,
authority. See 11th Cir. R. 36-2 and I.O.P. 6.
                                               -3-
circumstances, decides if he is dangerous,2 and determines if his circumstances meet

any of the four reasons that could make him eligible for a reduction.” Id. at 1254. If

the court determines that the defendant is not dangerous and his circumstances fit

into an approved category, then the defendant “is eligible, and the court moves on to

consider the [§] 3553(a) factors in evaluating whether a reduction should be

granted.” Id.

       The commentary to U.S.S.G. § 1B1.13 identifies the four circumstances that

could make a defendant eligible for a reduction; in other words, “the four categories

of extraordinary and compelling reasons, one of which the defendant must fit to be

eligible for relief.” Id. In discussing the four circumstances, the commentary states:

       (A) Medical Condition of the Defendant.

                (i)    The defendant is suffering from a terminal illness (i.e., a
                       serious and advanced illness with an end of life trajectory).
                       A specific prognosis of life expectancy (i.e., a probability
                       of death within a specific time period) is not required.
                       Examples include metastatic solid-tumor cancer,
                       amyotrophic lateral sclerosis (ALS), end-stage organ
                       disease, and advanced dementia.

                (ii)   The defendant is—

                       (I)    suffering from a serious physical or medical
                              condition,

                       (II)   suffering from a serious functional or cognitive
                              impairment, or


       2
          More specifically, the court must determine that the “defendant is not a danger to the
safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G.
§ 1B1.13(2).
                                              -4-
                     (III) experiencing deteriorating physical or mental health
                           because of the aging process, that substantially
                           diminishes the ability of the defendant to provide
                           self-care within the environment of a correctional
                           facility and from which he or she is not expected to
                           recover.

       (B) Age of the Defendant. The defendant

              (i) is at least 65 years old;

              (ii) is experiencing a serious deterioration in physical or mental
              health because of the aging process; and

              (iii) has served at least 10 years or 75 percent of his or her term
              of imprisonment, whichever is less.

       (C) Family Circumstances.

              (i) The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.

              (ii) The incapacitation of the defendant’s spouse or registered
              partner when the defendant would be the only available caregiver
              for the spouse or registered partner.

       (D) As determined by the Director of the [BOP], there exists in the
       defendant’s case an extraordinary and compelling reason other than, or
       in combination with, the reasons described in subdivisions (A) through
       (C).3

U.S.S.G. § 1B1.13, cmt. n.1.

       If the court finds that the defendant is not dangerous and that extraordinary

and compelling reasons exist, the court must consider whether the § 3553(a) factors



3
  The commentary additionally states: “Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy
statement.” U.S.S.G. § 1B1.13, cmt. n.3.
                                               -5-
weigh in favor of release. Specifically, the court must consider: “the nature and

circumstances of the offense; the history and characteristics of the defendant; the

need for the sentence imposed to reflect the seriousness of the offense, to promote

respect for the law, to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the

defendant.” United States v. Laureti, No. 20-10994, _ F. App’x _, 2021 WL

2396205, at *1 (11th Cir. June 11, 2021) (citing 18 U.S.C. § 3553(a)(1)–(2)).

                                     III. ANALYSIS

   A. Exhaustion of Administrative Rights

       As an initial matter, Defendant has exhausted his administrative rights; thus,

the Court may consider Defendant’s Motion on the merits.4 (Doc. 523-4); 18 U.S.C.

§ 3582(c)(1)(A); see United States v. Harris, 989 F.3d 908, 910–11 (11th Cir. 2021).

   B. U.S.S.G. § 1B1.13

       In his Motion, Defendant asserts that the Court “should find that it is not

limited to [the] reasons described in the application notes to USSG § 1B1.13 in

considering whether Mr. Vieux has an extraordinary and compelling reason

warranting a reduction in his sentence” and that:

             All of [Defendant’s] circumstances—the lack of necessary jury
       findings, Mr. Vieux’s young age at the time of the offenses, his
       rehabilitation over the past 25 years, the light sentence imposed on the
       person who killed a victim in this case, and changes to sentencing law

       4
         On May 28, 2020, Defendant submitted a request for relief entitled “Motion for
Reduction in Sentence (RIS), Congruent with Section 603 of the First Step Act of 2018,” which
was denied by the Warden on June 16, 2020. (Doc. 523-4; see Doc. 523 at 8; Doc. 525 at 6).
                                            -6-
       [specifically, 18 U.S.C. § 924(c)]—are all extraordinary and
       compelling circumstances warranting a reduction in his sentence from
       Life plus 45 years to time served.

(Doc. 523 at 16-24).

       In United States v. Bryant, 996 F.3d 1243 (11th Cir. 2021), the Eleventh

Circuit    held     that   “1B1.13       is   an    applicable      policy     statement     for

all [§] 3582(c)(1)(A) motions, and Application Note 1(D) does not grant discretion

to courts to develop ‘other reasons’ that might justify a reduction in a defendant’s

sentence.” Id. at 1248. The court specifically rejected the defendant’s argument that

“his situation presented extraordinary and compelling reasons warranting a

reduction” due to the facts that: “(1) he would not be subject to a 25-year mandatory

minimum if he were sentenced today; (2) he received a higher sentence than some

of his coconspirators because he chose to go to trial; and (3) he has a good record of

rehabilitation in prison.”5 Id. at 1250–51.

       Based on the Eleventh Circuit’s ruling in Bryant, the Court has no independent

authority to consider “extraordinary and compelling circumstances” that do not fall

within the four circumstances delineated in the commentary to § 1B1.13. While the

Court commends Defendant’s commitment to rehabilitation, the Court cannot

determine that any of Defendant’s circumstances constitute an extraordinary and


5
  The defendant’s first argument related to the First Step Act of 2018’s nonretroactive change to
18 U.S.C. § 924(c)’s stacking provision. See Bryant, 996 F.3d at 1267 (Martin, J., dissenting)
(“First, Mr. Bryant argued that if he were sentenced today, his sentence would be considerably
shorter because the First Step Act did away with the long consecutive sentence for
stacked § 924(c) charges and specified that ‘stacking’ would not be allowed in cases like his.”).
                                               -7-
compelling reason for relief because the circumstances Defendant cites do not

comply with the reasons set forth in the applicable policy statement. See Bryant, 996

F.3d at 1265 (“Because Bryant’s motion does not fall within any of the reasons that

1B1.13 identifies as ‘extraordinary and compelling,’ the district court correctly

denied his motion for a reduction of his sentence.”); United States v. Griffin, No. 20-

12215, _ F. App’x _, 2021 WL 2179331 (11th Cir. May 28, 2021) (citing Bryant,

996 F.3d 1243) (finding that the defendant’s argument, “anything can be considered

as extraordinary and compelling reasons to justify a sentence reduction[,] . . . is

foreclosed by [Eleventh Circuit] precedent.” (internal quotation marks omitted)).

   C. 18 U.S.C. § 3553(a)

      Even if Defendant had presented an extraordinary and compelling reason for

relief, the applicable § 3553(a) factors would not weigh in favor of compassionate

release in his case. While the Court recognizes Defendant’s rehabilitation efforts

since his incarceration, the Court cannot overlook the violent nature of Defendant’s

crimes and the fact that he was involved in a carjacking which resulted in death. (See

Doc. 488 ¶ 9). Specifically, Defendant and his co-defendants committed multiple

crimes in a short period of time, including: one attempted carjacking where

Defendant shot the driver in the leg; one attempted carjacking where a co-defendant

threatened the driver with a gun; one carjacking where the driver was killed by a co-

defendant; and one armed robbery of a jewelry store where Defendant threatened the

salesperson with a gun. (Id. ¶¶ 7-10). Considering the nature of Defendant’s crimes

                                         -8-
and his level of involvement, Defendant’s sentence reflects the seriousness of his

offenses, deters criminal conduct, protects the public, and serves as a just

punishment. See United States v. Morman, No. 20-13488, _ F. App’x _, 2021 WL

1831810 (11th Cir. May 7, 2021) (affirming the district court’s denial of

compassionate release where the defendant had committed violent crimes); United

States v. Galvez, No. 20-13557, _ F. App’x _, 2021 WL 1574045, at *2 (11th Cir.

Apr. 22, 2021) (same).

                            IV. CONCLUSION

      Based on the foregoing, it is ordered as follows:

      1. Defendant Richard Vieux’s Motion to Reduce Sentence (Doc. 523) is

         DENIED.

      DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2021.




Copies furnished to:

Counsel of Record
Magistrate Judge
United States Marshals Service
United States Probation Office
United States Pretrial Services

                                        -9-
